Citation Nr: 0513730	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  96-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from October 1940 to January 
1945.  He died in March 1995.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The case returns to the Board following remands to the RO in 
April 2000 and November 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in March 1995; the death certificate 
listed the cause of death as coronary artery disease due to 
ventricular tachycardia due to chronic renal failure.  

3.  At the time of his death, the veteran had the following 
service-connected disabilities: varicose veins of the right 
leg with stasis dermatitis of the leg, ankle, and foot, rated 
as 40 percent disabling from 1965; shell fragment wound 
injury to Muscle Group II of the right leg, rated as 20 
percent disabling from 1948; trauma to the flexor tendon of 
the left index finger, rated as 10 percent disabling from 
1955.  The combined service-connected disability rating was 
50 percent from 1965.  

4.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of active duty 
service or any service-connected disability.  

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.310, 3.312 (2004).

2.  Entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318 is not established.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in November 2002 and 
February 2004, the RO advised the appellant of the evidence 
needed to substantiate her claims.  The February 2004 letter 
also explained what evidence VA was obligated to obtain or to 
assist the appellant in obtaining and what evidence or 
information the appellant was responsible to provide.  In 
addition, the November 2002 supplemental statement of the 
case included the text of the relevant portions of the 
statute, as well as the text of the implementing regulation.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO received and decided the appellant's claim in 1995, years 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the appellant has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the appellant and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (2004) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also VCAA notice consistent with 38 U.S.C.A. § 5103(a) must 
also conform to 38 C.F.R. § 3.159(b)(1) and request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-21. 

In this case, although the VCAA notice letters to the 
appellant do not specifically contain this request, the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  The 
letters specifically identified certain evidence that the RO 
would secure.  They also asked the appellant to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence she wanted the RO to 
secure.  In addition, the letters ask the appellant to 
provide any other additional evidence.  The RO has properly 
pursued obtaining all evidence described by the appellant.  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the appellant, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to assistance, the RO has secured VA treatment 
records and a VA medical opinion, as well as private medical 
records as authorized by the appellant.  The Board notes that 
the appellant indicated that the veteran had received 
additional VA medical treatment at facilities in Florida and 
Pittsburgh, Pennsylvania.  In November 1996, the RO received 
a response from the VA Outpatient Clinic in Daytona Beach 
that there was no record of treatment for the veteran in its 
system, which included the Gainesville Medical Center and the 
Jacksonville Outpatient Clinic.  Reports of contact dated in 
December 1998 and March 1999 indicated that VA personnel were 
unable to locate records of treatment at the Pittsburgh 
Medical Center.  It appears that the RO's attempts to obtain 
VA medical records comply with VCAA requirements.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  There is no indication 
or allegation that additional relevant evidence remains 
outstanding.  The Board is therefore satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.   

Analysis

Service Connection for the Cause of the Veteran's Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.5(a) (2004); see 38 U.S.C.A. Chapter 11.  
Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

The veteran died in March 1995.  The death certificate listed 
the cause of death as coronary artery disease due to 
ventricular tachycardia due to chronic renal failure.  

At the time of his death, the veteran had the following 
service-connected disabilities: varicose veins of the right 
leg with stasis dermatitis of the leg, ankle, and foot, rated 
as 40 percent disabling from 1965; shell fragment wound 
injury to Muscle Group II of the right leg, rated as 20 
percent disabling from 1948; trauma to the flexor tendon of 
the left index finger, rated as 10 percent disabling from 
1955.  The combined service-connected disability rating was 
50 percent from 1965.  

Review of service medical records at this time finds no 
evidence of coronary artery disease, ventricular tachycardia, 
or renal failure.  The Board notes that during the March 1995 
terminal VA hospitalization, the veteran related that he 
suffered an injury to his right kidney in service.  However, 
service medical records do not confirm this report.  In fact, 
there is no evidence of record showing renal disability until 
1982, many years after service.  In addition, the March 1995 
VA hospital report noted that the nephrology department 
believed that the renal insufficiency was secondary to 
arteriosclerosis.  

The Board also finds no evidence of arteriosclerosis within 
one year from the veteran's separation from service.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  In fact, 
there is no evidence of any of these disorders for many years 
after service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  Moreover, there is no competent evidence of record 
that establishes a relationship between the cause of the 
veteran's death and his period of active service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

The appellant argues that the veteran's heart disease is 
related to his service-connected varicose veins of the right 
leg.  Initially, the Board emphasizes that her personal 
belief that there is a relationship between the veteran's 
service-connected disability and the cause of his death is 
not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Review of the claims folder reveals that the RO has 
previously denied secondary service connection for a heart 
disability, in rating decisions issued in June 1993 and March 
1994.  The Board's current examination of the claims folder 
finds no competent evidence to support the appellant's 
contentions.  In a May 1993 addendum to the January 1993 VA 
examination, the examiner states that it was not likely that 
the veteran's coronary artery disease was related to his 
service-connected varicose veins; rather, the disorders were 
unrelated processes.  After the veteran's death, the RO 
secured a medical opinion to address the appellant's 
contentions.  An April 2003 VA medical opinion, which 
included a review and discussion of the relevant evidence of 
record, concluded that the veteran's coronary artery disease 
was not related to his service-connected varicose veins or 
the service-connected index finger injury.  There is no 
contrary medical opinion of record.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  There is no 
evidence of heart disease or renal failure during or for many 
years after service, and there is no competent evidence of a 
nexus between the cause of the veteran's death and his period 
of service or any service-connected disability.  The appeal 
is denied.       


DIC Pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service. Id.  The total 
rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22(c).      
      
In this case, at the time of his death, the veteran had 
several service-connected disabilities, listed above.  The 
combined service-connected rating was 50 percent from 1965.  
There is no evidence in the claims folder, or allegation from 
the appellant, that the disability was totally disabling at 
any time prior to the veteran's death.  Therefore, the 
veteran is not a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


